CCA S32291. On further consideration of the granted issue (Daily Journal Oct. 18, 2016), the facts that the United States Air Force Court of Criminal Appeals issued its judgment in Appellant’s case on May 9, 2016, and Colonel Martin T. Mitchell was appointed by the President to the United States Court of Military Commission Review on May 25, 2016, and in light of United States v. Dalmazzi, 76 M.J. 1 (C.A.A.F.2016), it is ordered that the order of October 18, 2016, granting review is hereby vacated, and Appellant’s petition for grant of review is denied.